Citation Nr: 0833679	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the RO in Milwaukee, Wisconsin, which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective September 28, 2001.  Thereafter, the 
veteran appealed with respect to the initially assigned 
rating.  While his appeal was pending, a December 2004 
Decision Review Officer decision assigned a 50 percent rating 
evaluation, also effective September 28, 2001.  Since the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The case was previously remanded to the agency of original 
jurisdiction (AOJ) for additional development in December 
2006 and May 2008.  It now returns to the Board for appellate 
consideration.


FINDING OF FACT

The veteran's PTSD is manifested by the following: suicidal 
ideation, sleep impairment, nightmares, intrusive thoughts, 
hypervigilance, startle response, depression, anxiety, 
restricted affect, lack of concentration, avoidance of 
others, difficulty in adapting to stressful circumstances, 
and serious social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in May 2002 and January 2007 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  Here, the veteran's claim was granted, 
a disability rating and effective date assigned, in the 
December 2002 and December 2004 decisions of the RO.  VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In any 
event, it is noted that the veteran was given proper notice 
in a January 2007 letter and was given ample opportunity to 
respond.  

Subsequent to the issuance of the January 2007 letter, the 
veteran's claim was readjudicated in April 2007 and June 2008 
Supplemental Statements of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
September 2002, April 2004 and March 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2002, 2004 and 2007 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In his January 2005 VA Form 9, the veteran specifically 
indicated that he was seeking a 70 percent rating for his 
PTSD.  Given this declaration, the following decision, which 
grants a 70 percent rating for PTSD, appears to be a full 
grant of benefits sought on appeal. 

II. Initial Rating

The veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
For the reasons that follow, the Board finds that an initial 
rating of 70 percent, but no more, is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2007).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. See DSM-IV at 46.  A 
score of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV at 47.  A score of 41 to 50 illustrates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
evidence supports a higher initial disability rating of 70 
percent, and no more, for the veteran's service-connected 
PTSD.  

The medical evidence of record contains VA treatment records 
from September 2001 to May 2008, which reveal that the 
veteran has been receiving mental health treatment from Dr. 
J.S.P. and individual counseling on an ongoing basis from Mr. 
K, a clinical social worker.  The treatment notes demonstrate 
that the veteran feels paranoid, apprehensive, vulnerable, 
threatened, persecuted, and irritable.  The veteran is also 
shown to have intrusive memories of his military trauma on a 
daily basis, high levels of anxiety and stress, a fear of 
failing in school, hypervigilance, startle response, impaired 
insight and judgment, emotional volatility and spontaneous 
crying, survivor guilt, a sense of alienation and separation 
from others, a sense of foreshortened future, night terrors, 
nightmares, and sleep impairment in which he remains hyper-
alert after awakening from his sleep.  On occasion, he has 
expressed general feelings of intolerance and was judgmental 
about people; he has also had outbursts in his temper.  The 
treatment notes show that the veteran's PTSD symptoms have 
improved at times and have been exacerbated at other times 
when he was in school or having problems with his neighbor, 
but that his overall psychiatric condition has been 
relatively consistent over the years.  

Additionally, the record includes VA examination reports 
dated in September 2002, April 2004 and March 2007.  At the 
September 2002 examination, psychological tests revealed mild 
to moderate depression, moderate to severe anxiety, 
generalized feelings of apprehension, a hyperalertness to his 
environment, an inability to relax, feelings of dejection and 
pessimism toward the future, social withdrawal, feelings of 
discouragement, a decreased effectiveness in fulfilling 
ordinary and routine life tasks, and a high degree of somatic 
concern and preoccupation.  The examiner noted that the 
veteran's symptoms included ongoing sleep disturbance and 
nightmares, frequent distressing, intrusive memories, 
multiple hypervigilant behaviors, various isolative and 
avoidant behaviors, a sense of foreboding and foreshortened 
future, readily stimulated fear response and feelings of 
helplessness and vulnerability often accompanied by 
spontaneous tearfulness, and an inability to relax or feel 
comfortable in public or around people.  A GAF score of 60 
was assigned.  The examiner noted that the veteran's PTSD had 
resulted in both social and occupational limitations.

At the April 2004 VA examination, the examiner found the 
veteran's overall functioning to remain unchanged from the 
previous examination.  It was noted that the veteran's 
condition was affected by PTSD symptoms, the stresses of 
returning to school and financial stresses.  A GAF score of 
65 was assigned based on the veteran's PTSD symptoms only.  
The examiner noted that the veteran had some difficulty in 
social and school functioning but that he was generally 
functioning very well.  

At the March 2007 VA examination, the examiner observed that 
the veteran continued to reexperience his life threatening 
event in nightmares and daytime intrusive thoughts on a 
frequent basis and that he had very poor relationships.  It 
was also noted that the veteran was emotionally numb and 
avoided reminders and discussions of the event.  In addition, 
the veteran was found to display hyperarousal and poor sleep, 
an exaggerated startle response, and a tendency to overreact 
to threats.  Although the veteran denied a history of suicide 
attempts, he acknowledged that he had thoughts of suicide 
every day.  The examiner noted that a significant portion of 
the veteran's inability to function well seemed to stem from 
his PTSD, but that a substantial portion of difficulty also 
came from the stress he experienced in his academic endeavors 
and from dealing with the woman next door.  It was explained 
that the events are so intertwined that it was very difficult 
to separate the stress and symptoms due strictly to PTSD from 
those due to the other stressors.  A GAF score of 47 was 
assigned based on the veteran's overall symptomatology, and a 
score of 55 for his functioning strictly relating to his PTSD 
symptoms. 

Also of record are statements dated in March 2005 and July 
2007 from Mr. K.  These statements attest to the severity of 
the veteran's PTSD and state that the veteran's current 
rating does not adequately reflect the extent of his 
disability.  In the March 2005 statement, Mr. K stated that 
the veteran's PTSD symptoms include recurrent and stressing 
memories of his physical trauma and related psychological 
stressors, distressing dreams of the same on a regular basis, 
difficulty falling and staying asleep, physiological and 
psychological distress when exposed to cues that stimulate 
traumatic memories, chronic avoidant behaviors relating to 
thoughts, activities, places and people that arouse 
recollections of his trauma, restriction in his affect, 
estrangement from other people, inability to establish trust, 
seriously impaired socialization ability, difficulty with 
concentration, and a pronounced hypervigilance and hyper 
startle response.  Mr. K gave the opinion that the veteran 
would never be able to maintain gainful full time employment 
because he cannot tolerate the normal stressors of the 
workplace and its demands.  

In the July 2007 statement, Mr. K concurs with the GAF of 47 
that had been assigned to the veteran at the March 2007 VA 
examination.  However, he disagrees with many of the 
impressions and conclusions set forth in the examination 
report and in the April 2007 SSOC, including the opinion that 
the veteran has moderate difficulty with occupational 
functioning.  In Mr. K's opinion, the veteran has chronic and 
severe PTSD, the symptoms of which include extreme 
hypervigilance, obsessive paranoia about his vulnerability in 
social and occupational situations, and his consistent battle 
with suicidal ideation.  Mr. K gives a detailed account, 
based on his own extensive knowledge and experience with the 
veteran, about the items in the March 2007 VA examination 
report and April 2007 SSOC that he believes are inaccurate 
and misrepresent the veteran's condition.  Moreover, Mr. K 
feels that the examiner's conclusion that the veteran's GAF 
score of 47 adjusts to 55 if limited to the effects of the 
veteran's PTSD alone is at best speculative and unfairly 
minimizes the stress that the veteran has endured in his 
effort to recover his functioning.  In short, Mr. K states 
that, as a therapist with 12 years of experience at VA, he 
finds the veteran's impairment to be on par with that of 
veterans rated 70 percent for PTSD.  

Considering the totality of the evidence, the Board finds 
that there is sufficient evidence to establish that the 
veteran is deserving of a 70 percent rating given that he has 
occupational and social impairment with deficiencies in most 
areas, namely work, school, judgment, thinking and mood, due 
to such symptoms as suicidal ideation, near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, including work and worklike 
settings, and the inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The Board has thoroughly reviewed all of the 
medical evidence of record and finds, in light of the varying 
assessments of the veteran's overall level of impairment, 
that the probative value of Mr. K's opinion outweighs that of 
the conflicting opinions in the VA examination reports.  
Significantly, it is noted that Mr. K has provided outpatient 
therapy and counseling to the veteran since September 2001 
and that he has come to know the veteran intimately as a 
result of having over 65 contacts with the veteran.  See Mr. 
K's statement, July 2007.  

With respect to occupational impairment, the evidence 
indicates that the veteran would never be able to maintain 
gainful full time employment because he cannot tolerate the 
normal stressors of the workplace and its demands.  See Mr. 
K's statement, March 2005.  At the March 2007 VA examination, 
the veteran reported that his work experience has been 
somewhat problematic in that he cannot have anybody telling 
him what to do.  In terms of social impairment, the veteran 
reported that he keeps in touch with one friend in Florida 
but that he has no other close friends.  The veteran also 
exhibits a distrust of other people, fear of crowds, and 
paranoia that people are trying to hurt him.  Although the 
veteran has been assigned a range of GAF scores, the Board 
finds the score of 47 to be most accurately supported by the 
evidence of record and most reflective of his overall level 
of impairment.  As described above, such a score reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 47.  The 
evidence of record establishes that the veteran has suicidal 
ideation and obsessive paranoia about his vulnerability in 
social and occupational settings.  It also shows that he has 
no friends and is unable to keep a job.

For the foregoing reasons, the Board concludes that the 
veteran's PTSD more nearly approximates the criteria for the 
higher rating of 70 percent.  Giving the veteran the benefit 
of the doubt, the Board finds that the evidence is at least 
in equipoise, and shows that his PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas, to include work, school, judgment, thinking and mood, 
due to suicidal ideation, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, including work and worklike 
settings, and the inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The Board has considered a disability rating in excess of 70 
percent.  However, the veteran's symptomatology as described 
in the evidence above does not meet the criteria for a 100 
percent rating.  The veteran does not exhibit any of the 
symptoms listed under the 100 percent rating criteria.  

As such, the Board concludes that a higher initial rating of 
70 percent, but no higher, is warranted.  The benefit-of-the-
doubt rule has been applied in arriving at this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

An initial evaluation of 70 percent, but no higher, for PTSD 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


